UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6628



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM LEE JOHNSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-97-184, CA-99-1573-AM)


Submitted:   September 29, 2000           Decided:   October 12, 2000


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Lee Johnson, Appellant Pro Se. William Neil Hammerstrom,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Lee Johnson seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000), and the court’s order declining to reconsider that dis-

missal. We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Johnson, Nos. CR-97-184;

CA-99-1573-AM (E.D. Va. Feb. 29, 2000; Apr. 3, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2